 


113 HR 748 IH: Universal National Service Act
U.S. House of Representatives
2013-02-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
1st Session
H. R. 748 
IN THE HOUSE OF REPRESENTATIVES 
 
February 15, 2013 
Mr. Rangel introduced the following bill; which was referred to the Committee on Armed Services
 
A BILL 
To require all persons in the United States between the ages of 18 and 25 to perform national service, either as a member of the uniformed services or as civilian service in a Federal, State, or local government program or with a community-based agency or community-based entity, to authorize the induction of persons in the uniformed services during wartime to meet end-strength requirements of the uniformed services, to provide for the registration of women under the Military Selective Service Act, and for other purposes. 
 
 
1.Short title; table of contents 
(a)Short titleThis Act may be cited as the Universal National Service Act. 
(b)Table of contentsThe table of contents for this Act is as follows: 
 
Sec. 1. Short title; table of contents. 
TITLE I—National Service 
Sec. 101. Definitions. 
Sec. 102. National service obligation. 
Sec. 103. Induction to perform national service. 
Sec. 104. Two-year period of national service. 
Sec. 105. Implementation by the President. 
Sec. 106. Examination and classification of persons. 
Sec. 107. Deferments and postponements. 
Sec. 108. Induction exemptions. 
Sec. 109. Conscientious objection. 
Sec. 110. Discharge following national service. 
TITLE II—Amendments to military selective service act 
Sec. 201. Registration of females. 
Sec. 202. Registration and induction authority. 
INational Service 
101.DefinitionsIn this title: 
(1)The terms community-based agency and community-based entity have the meanings given those terms in section 101 of the National and Community Service Act of 1990 (42 U.S.C. 12511).  
(2)The term contingency operation has the meaning given that term in section 101(a)(13) of title 10, United States Code. 
(3)The term military service means service performed as a member of an active or reserve component of the uniformed services. 
(4)The term national service means— 
(A)military service; or 
(B)civilian service in a Federal, State, or local government program or with a community-based agency or community-based entity that, as determined by the President, is engaged in meeting human, educational, environmental, or public safety needs. 
(5)The term Secretary concerned means—
(A)the Secretary of Defense with respect to the Army, Navy, Air Force, and Marine Corps;
(B)the Secretary of Homeland Security with respect to the Coast Guard;
(C)the Secretary of Commerce with respect to the National Oceanic and Atmospheric Administration; and
(D)the Secretary of Health and Human Services with respect to the Public Health Service. 
(6)The term United States, when used in a geographical sense, means the several States, the District of Columbia, Puerto Rico, the Virgin Islands, and Guam. 
(7)The term uniformed services means the Army, Navy, Air Force, Marine Corps, Coast Guard, commissioned corps of the National Oceanic and Atmospheric Administration, and commissioned corps of the Public Health Service. 
102.National service obligation 
(a)Obligation for serviceIt is the obligation of every citizen of the United States, and every other person residing in the United States, who is between the ages of 18 and 25 to perform a period of national service as prescribed in this title unless exempted under the provisions of this title. 
(b)Forms of national serviceThe national service obligation under this title shall be performed either through— 
(1)military service; or 
(2)civilian service in a Federal, State, or local government program or with a community-based agency or community-based entity that, as determined by the President, is engaged in meeting human, educational, environmental, or public safety needs. 
(c)Age limitsA person may be inducted under this title only if the person has attained the age of 18 and has not attained the age of 25. 
103.Induction to perform national service 
(a)Induction requirementsThe President shall provide for the induction of persons described in section 102(a) to perform their national service obligation. 
(b)Limitation on induction for military servicePersons described in section 102(a) may be inducted to perform military service only if— 
(1)a declaration of war is in effect; 
(2)the President declares a national emergency, which the President determines necessitates the induction of persons to perform military service, and immediately informs Congress of the reasons for the declaration and the need to induct persons for military service; or 
(3)members of the Army, Navy, Air Force, or Marine Corps are engaged in a contingency operation pursuant to a congressional authorization for the use of military force. 
(c)Limitation on number of persons inducted for military serviceWhen the induction of persons for military service is authorized by subsection (b), the President shall determine the number of persons described in section 102(a) whose national service obligation is to be satisfied through military service based on— 
(1)the authorized end strengths of the uniformed services; and 
(2)the feasibility of the uniformed services to recruit sufficient volunteers to achieve such end-strength levels.  
(d)Selection for induction 
(1)Random selection for military serviceWhen the induction of persons for military service is authorized by subsection (b), the President shall utilize a mechanism for the random selection of persons to be inducted to perform military service. 
(2)Random selection for civilian servicePersons described in section 102(a) who do not volunteer to perform military service or are not inducted for military service shall perform their national service obligation in a civilian capacity pursuant to section 102(b)(2). 
(e)Voluntary serviceA person subject to induction under this title may— 
(1)volunteer to perform national service in lieu of being inducted; or 
(2)request permission to be inducted at a time other than the time at which the person is otherwise called for induction. 
104.Two-year period of national service 
(a)General ruleExcept as otherwise provided in this section, the period of national service performed by a person under this title shall be two years. 
(b)Grounds for extensionAt the discretion of the President, the period of military service for a member of the uniformed services under this title may be extended— 
(1)with the consent of the member, for the purpose of furnishing hospitalization, medical, or surgical care for injury or illness incurred in line of duty; or 
(2)for the purpose of requiring the member to compensate for any time lost to training for any cause. 
(c)Early terminationThe period of national service for a person under this title shall be terminated before the end of such period under the following circumstances: 
(1)The voluntary enlistment and active service of the person in an active or reserve component of the uniformed services for a period of at least two years, in which case the period of basic military training and education actually served by the person shall be counted toward the term of enlistment. 
(2)The admission and service of the person as a cadet or midshipman at the United States Military Academy, the United States Naval Academy, the United States Air Force Academy, the Coast Guard Academy, or the United States Merchant Marine Academy. 
(3)The enrollment and service of the person in an officer candidate program, if the person has signed an agreement to accept a Reserve commission in the appropriate service with an obligation to serve on active duty if such a commission is offered upon completion of the program. 
(4)Such other grounds as the President may establish. 
105.Implementation by the President 
(a)In generalThe President shall prescribe such regulations as are necessary to carry out this title. 
(b)Matter To be covered by regulationsSuch regulations shall include specification of the following: 
(1)The types of civilian service that may be performed in order for a person to satisfy the person's national service obligation under this title.
(2)The types of Federal, State, and local government programs and programs carried out by a community-based agency or community-based entity that may be used for the performance of national service. 
(3)Standards for satisfactory performance of civilian service and of penalties for failure to perform civilian service satisfactorily. 
(4)The manner in which persons shall be selected for induction under this title, including the manner in which those selected will be notified of such selection. 
(5)All other administrative matters in connection with the induction of persons under this title and the registration, examination, and classification of such persons. 
(6)A means to determine questions or claims with respect to inclusion for, or exemption or deferment from induction under this title, including questions of conscientious objection. 
(7)Standards for compensation and benefits for persons performing their national service obligation under this title through civilian service. 
(8)Such other matters as the President determines necessary to carry out this title. 
(c)Use of prior ActTo the extent determined appropriate by the President, the President may use for purposes of this title the procedures provided in the Military Selective Service Act (50 U.S.C. App. 451 et seq.), including procedures for registration, selection, and induction. 
106.Examination and classification of persons 
(a)ExaminationEvery person subject to induction under this title shall, before induction, be physically and mentally examined and shall be classified as to fitness to perform national service. 
(b)Different classification standardsThe President may apply different classification standards for fitness for military service and fitness for civilian service. 
107.Deferments and postponements 
(a)High school studentsA person who is pursuing a standard course of study, on a full-time basis, in a secondary school or similar institution of learning shall be entitled to have induction under this title postponed until the person— 
(1)obtains a high school diploma; 
(2)ceases to pursue satisfactorily such course of study; or 
(3)attains the age of 20. 
(b)Post secondary studentsA person who is pursuing a standard course of study, on a full-time basis, in a university, technical school or similar institution of learning shall be entitled to have induction under this title postponed until the person— 
(1)obtains a certificate or diploma; 
(2)ceases to pursue satisfactorily such course of study; or 
(3)attains the age of 24. 
(c)Hardship and disabilityDeferments from national service under this title may be made for— 
(1)extreme hardship; or 
(2)physical or mental disability. 
(d)Training capacityThe President may postpone or suspend the induction of persons for military service under this title as necessary to limit the number of persons receiving basic military training and education to the maximum number that can be adequately trained. 
(e)TerminationNo deferment or postponement of induction under this title shall continue after the cause of such deferment or postponement ceases. 
108.Induction exemptions 
(a)QualificationsNo person may be inducted for military service under this title unless the person is acceptable to the Secretary concerned for training and meets the same health and physical qualifications applicable under section 505 of title 10, United States Code, to persons seeking original enlistment in a regular component of the Armed Forces. 
(b)Other military serviceNo person shall be liable for induction under this title who— 
(1)is serving, or has served honorably for at least six months, in any component of the uniformed services on active duty; or 
(2)is or becomes a cadet or midshipman at the United States Military Academy, the United States Naval Academy, the United States Air Force Academy, the Coast Guard Academy, the United States Merchant Marine Academy, a midshipman of a Navy accredited State maritime academy, a member of the Senior Reserve Officers' Training Corps, or the naval aviation college program, so long as that person satisfactorily continues in and completes at least two years training therein. 
109.Conscientious objection 
(a)Claims as conscientious objectorNothing in this title shall be construed to require a person to be subject to combatant training and service in the uniformed services, if that person, by reason of sincerely held moral, ethical, or religious beliefs, is conscientiously opposed to participation in war in any form. 
(b)Alternative noncombatant or civilian serviceA person who claims exemption from combatant training and service under subsection (a) and whose claim is sustained by the local board shall— 
(1)be assigned to noncombatant service (as defined by the President), if the person is inducted into the uniformed services; or 
(2)be ordered by the local board, if found to be conscientiously opposed to participation in such noncombatant service, to perform civilian service for the period specified in section 104(a) and subject to such regulations as the President may prescribe. 
110.Discharge following national service 
(a)DischargeUpon completion or termination of the obligation to perform national service under this title, a person shall be discharged from the uniformed services or from civilian service, as the case may be, and shall not be subject to any further service under this title. 
(b)Coordination with other AuthoritiesNothing in this section shall limit or prohibit the call to active service in the uniformed services of any person who is a member of a regular or reserve component of the uniformed services. 
IIAmendments to military selective service act 
201.Registration of females 
(a)Registration requiredSection 3(a) of the Military Selective Service Act (50 U.S.C. 453(a)) is amended— 
(1)by striking male both places it appears; 
(2)by inserting or herself after himself; and 
(3)by striking he and inserting the person. 
(b)Conforming amendmentSection 16(a) of the Military Selective Service Act (50 U.S.C. App. 466(a)) is amended by striking men and inserting persons. 
202.Registration and induction authority 
(a)RegistrationSection 4 of the Military Selective Service Act (50 U.S.C. App. 454) is amended by inserting after subsection (g) the following new subsection: 
 
(h)This section does not apply with respect to the induction of persons into the Armed Forces pursuant to the Universal National Service Act.. 
(b)InductionSection 17(c) of the Military Selective Service Act (50 U.S.C. App. 467(c)) is amended by striking now or hereafter and all that follows through the period at the end and inserting inducted pursuant to the Universal National Service Act.. 
 
